DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because of undue length.  The abstract is 156 words long and is required to be 150 words or less.  Correction is required.  See MPEP § 608.01(b).


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 are drawn to a method and apparatus for enforcing chain of custody using a blockchain, classified in G06Q 50/28
II. Claims 15-20 are drawn to an apparatus to record a chain of custody, classified in G06Q. 10/08
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group I.  The subcombination has separate utility such as assigning responsibilities to individuals with custody, monitoring, responding to events and reassigning responsibilities.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, invention I is directed toward verification of products along a chain of custody, whereas invention II would require searching for responses to events occurring to assets along a chain of custody and assigning duties to custody holders.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Wang on September 14, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method that satisfies multiple statutory categories. The steps of the method, as drafted provide a process that, under its broadest reasonable interpretation, covers commercial interactions such as monitoring a product within a supply chain by verifying and validating a product record using a chain of custody record by measuring the physical characteristics and verifying the measured data with recorded data and adding a new entry in the distributed ledger.
If a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing or sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
To the extent that reading may be interpreted as an additional element (if interpreted as a barcode reader/scanner), then this additional element would also fail to integrate the abstract idea into a practical application.  If the reading step is interpreted to include a barcode reader or scanner, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a barcode reader or scanner would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a barcode reader amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
A similar analysis should have been applied to claim 8 which recites essentially the same abstract idea as in claim 1, with the adaptation of the reporting the bailment for regulatory response when a record does not match.   However, reporting the bailment for regulatory response when a record does not match is also considered to be part of the abstract idea as part of a business decision of the custodial party. 
Claim 8 includes the additional elements of a network interface configured to communicate with a distributed ledger, a processor, and non-transitory computer readable medium.  However, these computer elements are recited at a high-level of generality (i.e., as a generic processors performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer elements amount to no more than mere instructions to apply the exception using generic computer components.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  When considering the claim as a whole, the claim is not patent eligible.
The dependent claims also are patent ineligible. For example, claim 2 is directed toward a tamperproof QR code to retrieve data associated with a product, which defines the business relationship between parties along the chain of custody.  Claims 3-5 and 9-11 include the step of verifying/identifying a custodian and previous custodian, verifying a location, identifying a location which further describes the business relationship (or failure thereof) between the advertiser and publisher.  Claims 6-7 and 12-14 further describe the abstract idea with limitations directed to measuring weight and chemical composition.
Examiner recommends amending the claims to include additional limitations that implement the judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  See MPEP 2106.04(d)I.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntagod U.S. Patent Application Publication 2019/0392457 in view of Rabby U.S. Patent Application Publication 2020/0053952.
As per Claim 1, Kuntagod discloses a method for chain-of-custody based enforcement, comprising: 
reading physical indicia of a bailment to retrieve a set of records from a distributed ledger associated with the bailment (pg.3, ¶ [0052] discusses the digital identifier may be a quick response (QR) code that includes a link (e.g., a public key) to access the blockchain or storage system to retrieve the data and authentication scores (product, custody and transformation data and authentication scores) associated with the product); 
verifying a record of the set of records for the bailment (pg.3, ¶ [0052] discusses the consumer may quickly verify the history of the product through the associated data, verify whether the associated data is accurate via the authentication scores); 
measuring a physical characteristic of the bailment (pg.3, ¶ [0055] discusses the proximate sensors 206, 208 may capture characteristics of the product); 
validating that the physical characteristic matches a previously recorded measurement record of the set of records for the bailment (pg.14, ¶ [0138] discusses the values may be compared against value(s) of the product that are stored in the digital identifier 864 to determine a difference between the values. For example, a weight identified by the proximate sensor 906 may be subtracted from a weight value of the digital identifier 864 to identify a difference in weight values);
adding a new record to the distributed ledger (pg.15, ¶ [0150] discusses the authentication device 902 may store any of the authentication scores generated by the authentication device 902 in the digital identifier 964 and the blockchain 962. In some embodiments, the blockchain 962 may be the same as blockchain 862, and the blockchain 862 is updated to include further information by the authentication device 902).
Kuntagod teaches the claimed invention, by verifying the history of a set of records for bailment.  However, Kuntagod fails to explicitly state verifying the custody record of the set of records.
Rabby teaches verifying a custody record of the set of records for the bailment (pg.4, ¶ [0037] discusses the one or more completed agricultural tasks includes a) a named party that performed the agricultural task, b) a named party that verified the completion of the agricultural task, c) a treatment product, if applied to the agricultural field, and d) a quantity of the treatment product that was applied to the agricultural field).
Therefore, it would have been obvious to one of ordinary skill in the art of asset tracking before the effective filing date of the claimed invention  to modify the system of Kuntagod to include the ability to verify the completion of task performed by a previous party as taught by Rabby to provide a data registry can be maintained that stores parameters associated with one or more agricultural fields. Abstract
	As per Claim 3, Kuntagod discloses the method of claim 1. Kuntagod further teaches Shipment data (e.g., weight before shipment and after shipment, type of product, source, destination etc.) may be provided by a shipper of the product. The shipper data may be verified to assign shipper authentication scores. The shipper data and the shipper authentication scores may be uploaded to the storage system and linked to the digital identifier (pg.2, ¶ [0050]).
However, Kuntagod fails to explicitly state wherein verifying the custody record comprises determining that an identity of a person in possession of the bailment matches the custody record.
Rabby teaches wherein verifying the custody record comprises determining that an identity of a person in possession of the bailment matches the custody record (pg.5, ¶ [0052] discusses the record can include a perforn1ing party (e.g., a name or identifier), a ticket identifier that was generated to assign the task to the performing party, and verification info (e.g., various geolocations of the performing party at different stages of the task, images of the task, scanned labels, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art of asset tracking before the effective filing date of the claimed invention  to modify the system of Kuntagod to include the ability to identify a performing party and assigned to perform a task as taught by Rabby to provide a data registry can be maintained that stores parameters associated with one or more agricultural fields. Abstract
As per Claim 4, Kuntagod discloses the method of claim 1, wherein verifying the custody record comprises determining that a current location of the bailment matches the custody record (pg.8, ¶ [0075] discusses the position may be used to authenticate the image to ensure that the image is accurate, by verification that the image is of a product that may be grown at a particular location identified by the position).
As per Claim 5, Kuntagod discloses the method of claim 1, wherein verifying the custody record comprises determining that a previous location of the bailment matches the custody record (pg.10, ¶ [0104] discusses Block 304 may identify whether the current authentication is substantially similar to a previous authentication, based on whether the first product is substantially similar to a product authenticated in the previous authentication…¶ [0098] discusses For specific parameters identified from the user input and/or the sensor data (e.g., given region and crop type), the data retriever 210 may identify whether the local shared storage device 212 contains corresponding data that matches or is identical to the parameters).
As per Claim 6, Kuntagod discloses the method of claim 1, wherein measuring the physical characteristic of the bailment comprises measuring a dry weight (pg.3, ¶ [0055] discusses While two proximate sensors 206, 208 are illustrated, more proximate sensors may be provided to capture other information, such as a time that the image was captured by the proximate sensor 206, and/or a weight of the product); and 
the previously recorded measurement record comprises a previously measured dry weight (pg.10, ¶ [0104] discusses Block 304 may identify whether the current authentication is substantially similar to a previous authentication, based on whether the first product is substantially similar to a product authenticated in the previous authentication…pg.14, ¶ [0138] discusses the values may be compared against value(s) of the product that are stored in the digital identifier 864 to determine a difference between the values).
As per Claim 8, Kuntagod discloses an apparatus for chain-of-custody based enforcement, comprising: 
a reader configured to read physical indicia (pg.10, ¶ [0103] discusses authentication device 202 described above, including the data retriever 210 and Figure 16, depicts a user scanning an indicia using a mobile phone); 
a network interface configured to communicate with a distributed ledger (pg.4, ¶ [0046] discusses , the digital identifier may include a link to a blockchain that records data of the product…¶ [0049] discusses the production data and product authentication scores may be stored in a storage system (e.g., a blockchain or server) and accessed via the digital identifier1); 
a processor (pg.10, ¶ [0103] discusses a processor); and 
a non-transitory computer-readable medium comprising one or more instructions which when executed by the processor (pg.3, ¶ [0020] discusses non-transitory computer readable medium…¶ [0038] discusses instructions carried by or stored on a machine readable (e.g., computer-readable) medium or machine-readable storage medium, which may be read and executed by one or more processors), cause the apparatus to: 
read the physical indicia of a bailment; 
retrieve a set of records associated with the physical indicia from the distributed ledger associated with the bailment (pg.3, ¶ [0052] discusses the digital identifier may be a quick response (QR) code that includes a link (e.g., a public key) to access the blockchain or storage system to retrieve the data and authentication scores (product, custody and transformation data and authentication scores) associated with the product).
However, Kuntagod fails to explicitly state report the bailment for regulatory response when the set of records does not match the bailment.
Rabby teaches report the bailment for regulatory response when the set of records does not match the bailment (pgs.4-5 discusses in response to an unperformed agricultural task, whether the unperformed task would violate a compliance requirement of the field associated with the compliance requirement and provide a notification to a user indicating non-compliance of the unperformed agricultural task).
Rabby is directed toward a compliance requirement is associated with the agricultural field (e.g., certified organic, Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), Worker Protection Standard, and others), then a compliance status indicator can indicate whether or not the compliance requirement is satisfied. This status can reflect a current status based on whether or not the compliance requirement is currently satisfied. In one embodiment, a compliance status indicator can indicate the source of the compliance requirement ( e.g., via name or URL) and whether or the agricultural field is compliant with the requirement. See pg.3, ¶ [0027]
Therefore, it would have been obvious to one of ordinary skill in the art of asset tracking before the effective filing date of the claimed invention  to modify the system of Kuntagod to include the ability to verify the completion of task performed by a previous party as taught by Rabby to provide a data registry can be maintained that stores parameters associated with one or more agricultural fields. Abstract
As per Claim 9. The apparatus of claim 8, further comprising a geospatial subsystem configured to determine a current location of the bailment (pg.8, ¶ [0075] discusses the position may be used to authenticate the image to ensure that the image is accurate, by verification that the image is of a product that may be grown at a particular location identified by the position); and 
where the set of records includes a custody record that identifies an authorized area (pg.6, ¶ [0077] discusses the authentication scorer 222 may compare a position of the sensor data to the land registry database 242 to identify whether the image was captured at the user's property (e.g. farm) or outside of the user's property. The authentication score may be lowered when the image was not captured at the user's property).
As per Claim 10, Kuntagod discloses the apparatus of claim 8, Kuntagod further teaches Shipment data (e.g., weight before shipment and after shipment, type of product, source, destination etc.) may be provided by a shipper of the product. The shipper data may be verified to assign shipper authentication scores. The shipper data and the shipper authentication scores may be uploaded to the storage system and linked to the digital identifier (pg.2, ¶ [0050]).
However, Kuntagod fails to explicitly state logic configured to identify a person in possession of the bailment; and where the set of records includes a custody record that identifies an authorized bailee
Rabby teaches logic configured to identify a person in possession of the bailment; and where the set of records includes a custody record that identifies an authorized bailee (pg.5, ¶ [0052] discusses the record can include a performing party2 (e.g., a name or identifier), a ticket identifier that was generated to assign the task to the performing party, and verification info (e.g., various geolocations of the performing party at different stages of the task, images of the task, scanned labels, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art of asset tracking before the effective filing date of the claimed invention  to modify the system of Kuntagod to include the ability to identify a performing party and a user assigned to perform a task as taught by Rabby to provide a data registry can be maintained that stores parameters associated with one or more agricultural fields. Abstract
As per Claim 11, Kuntagod discloses the apparatus of claim 8, further comprising logic configured to identify a source or destination of the bailment (pg.4, ¶[0050] discusses Shipment data (e.g., weight before shipment and after shipment, type of product, source, destination etc.) may be provided by a shipper of the product); and 
where the set of records includes a consignment record that identifies at least one of a consignor and a consignee (Figure 15, View B depicts various estates in which the coffee travelled).
As per Claim 12, Kuntagod discloses the apparatus of claim 8, further comprising a sensor configured to measure a physical characteristic of the bailment (pg.3, ¶ [0055] discusses While two proximate sensors 206, 208 are illustrated, more proximate sensors may be provided to capture other information, such as a time that the image was captured by the proximate sensor 206, and/or a weight of the product); and 
where the set of records includes a previously measured physical characteristic of the bailment (pg.10, ¶ [0104] discusses Block 304 may identify whether the current authentication is substantially similar to a previous authentication, based on whether the first product is substantially similar to a product authenticated in the previous authentication… pg.14, ¶ [0138] discusses the values may be compared against value(s) of the product that are stored in the digital identifier 864 to determine a difference between the values).
As per Claim 13, Kuntagod discloses the apparatus of claim 12, wherein the sensor measures a dry weight of the bailment (pg.5, ¶ [0051] discusses in the example of coffee, the coffee may be dried, milled and/or roasted. Transformation data (e.g., weight before and after processing, type of product, time spent processing, types of processing, output commodity grade) may be provided by the transformation facility3).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntagod U.S. Patent Application Publication 2019/0392457 in view of Rabby U.S. Patent Application Publication 2020/0053952 further in view of Nazzari U.S. Patent Application Publication 2018/0374037.
As per Claim 2, Kuntagod discloses the method of claim 1.  Kuntagod further teaches reading the physical indicia of the bailment comprises scanning a quick response code printed, wherein the set of records are retrieved from a blockchain-based ledger based on the quick response code (pg.3, ¶ [0052] discusses the digital identifier may be a quick response (QR) code that includes a link (e.g., a public key) to access the blockchain or storage system to retrieve the data and authentication scores (product, custody and transformation data and authentication scores) associated with the product).
	Kuntagod explicitly discloses using QR code in which access to the blockchain is achieved.  However, Kuntagod fails to explicitly state, wherein the QR code is printed on a physically intact tamper-proof label.
	Nazzari et al. teaches wherein the QR code is printed on a physically intact tamper-proof label (pg.7, ¶ [0065] discusses the factory line 302a has printed a QR code onto each seal, with each QR code encoding the unit tracking code that corresponds to that seal. Additionally, the factory line 302a has imprinted a QR code 502 onto a tab 501 that is associated with the tray of seal. This QR code encodes the group tracking code for the tray).
Therefore, it would have been obvious to one of ordinary skill in the art of asset management before the effective filing date of the claimed invention  to modify the system of Kuntagod to include the imprinted security seal as taught by Nazzari et al., to provide a systems for secure tracking code generation, application, and verification, including use of blockchain technology to manage tracking code and physical article lifecycle.  Summary

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntagod U.S. Patent Application Publication 2019/0392457 in view of Rabby U.S. Patent Application Publication 2020/0053952 further in view of Bryant U.S. Patent Application Publication 2019/0195852.
As per Claim 7, Kuntagod discloses the method of claim 1.  However, Kuntagod fails to explicitly disclose wherein measuring the physical characteristic of the bailment comprises measuring a chemical composition; and the previously recorded measurement record comprises a previously chemical composition.
Rabby pg.5, ¶[0048] teaches the task generator 11 generates a task that specifies that a treatment product be applied to a particular agricultural field, the data manager can determine, based on the records 17 in the data registry, whether application of a treatment product ( or the amount to be applied) would violate any of the requirements associated with that agricultural field…¶ [0051] discusses Each task can have multiple time stamps for different data items associated with each task, for example, a time stamp for harvest, a time stamp for application of a treatment product).
Therefore, Rabby teaches a system and method in which a chemical treatment applied to an agricultural product can be tracked on a blockchain.
However, Kuntagod and Rabby combination fail to disclose wherein measuring the physical characteristic of the bailment comprises measuring a chemical composition; and the previously recorded measurement record comprises a previously chemical composition.
Bryant teaches wherein measuring the physical characteristic of the bailment comprises measuring a chemical composition (pg.12, ¶ [0060] discusses Analytical tests, for example without limitations, can include extractables/leachables studies, reference standard characterization, structural elucidation of target/lead compounds, structural elucidation of unknowns, impurity and degradation studies, identification and characterization of the quantity of chemical components), synthesis and purification of impurities and degradation products, and elemental analysis of the cannabis products); and 
the previously recorded measurement record comprises a previously chemical composition (pg.16, ¶ [0087] discusses the platform allows for manual input of information, where comparison of measured data can reconcile discrepancies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to conduct analytic tests upon agricultural goods and compare measured data as in the improvement discussed in Bryant et al. in the system executing the method of the Kuntagod-Rabby combination. As in Bryant, it is within the capabilities of one of ordinary skill in the art to verify the chemical composition of an agricultural product to the chain of custody occurring on a distributed ledger with the predicted result of verifying an agricultural product through a supply chain as needed in the Kuntagod-Rabby combination.
As per Claim 14, Kuntagod discloses the apparatus of claim 12.
Rabby pg.4, ¶ [0039] discusses scanning of the label indicates that the proper well, treatment chemical, or fertilizer is being used.
However, the Kuntagod-Rabby combination fails to disclose wherein a sensor measures a chemical composition of the bailment.
Bryant et al. teaches (pg.15, ¶ [0079] discusses the profile information is obtained from seed testing and/or an existing seed bank that has characterized the seed. Comparative testing can be performed on seeds with seed bank profiles in order to reconcile if there are differences in sequences that have not been previously characterized. Genetic strain determination is associated with seed profiling to allow for predicting, determining, characterizing and comparing cannabinoid product profile…¶ [0081] discusses sensors that send data to containment unit can be attached to agricultural tools for directly measuring the plants for needed parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to conduct analytic tests upon agricultural goods and compare measured data as in the improvement discussed in Bryant et al. in the system executing the method of the Kuntagod-Rabby combination. As in Bryant, it is within the capabilities of one of ordinary skill in the art to verify the chemical composition of an agricultural product to the chain of custody occurring on a distributed ledger with the predicted result of verifying an agricultural product through a supply chain as needed in the Kuntagod-Rabby combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walden U.S. Patent Application Publication 2015/0278757 discusses cannabis chain of custody management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 The cited portion of Kuntagod teaches that a link is used to access data records stored on a blockchain or server, one of ordinary skill in the art would recognize that a network interface is required to access a blockchain or server.
        2 The Examiner is construing the performing party as the authorize bailee, because the user in Rabby ¶ [0038] is the performing party at the performing node assigned to complete an assigned task.
        3 Examiner note, the prior art teaches an example in which coffee is transformed in a drying procedure and the weight is captured.  Examiner is construing that the weight captured at the drying step to be the dry weight of the coffee beans.